Cite as 2014 Ark. App. 471

                 ARKANSAS COURT OF APPEALS
                                      DIVISION I
                                     No. CR-14-230

KAYLA DESHAZIER                                  Opinion Delivered September 17, 2014
                               APPELLANT
                                                 APPEAL FROM THE JEFFERSON
V.                                               COUNTY CIRCUIT COURT
                                                 [NO. CR-2011-327-1]

STATE OF ARKANSAS                                HONORABLE BERLIN C. JONES,
                                 APPELLEE        JUDGE

                                                 AFFIRMED; MOTION GRANTED;
                                                 REMANDED FOR CORRECTION
                                                 OF SENTENCING ORDER



                               RITA W. GRUBER, Judge

       The Circuit Court of Jefferson County revoked Kayla DeShazier’s probation for

possession of a controlled substance and possession of drug paraphernalia. The sentencing

order of November 18, 2013, reflects that Deshazier was sentenced to a total of thirty-six

months’ imprisonment in the Arkansas Department of Correction for the two felonies. As

is allowed by Rule 4-3 of the Rules of the Arkansas Supreme Court and Court of Appeals,

her counsel has filed a no-merit brief and a motion to withdraw on the ground that an appeal

in this matter would be wholly without merit.1 DeShazier was notified of her right to file pro



       1
        Although counsel incorrectly cites Rule 4-3(j) in his brief, he correctly cites Rule
4-3(k) in his motion. See Jefferson v. State, 2013 Ark. App. 325 (noting that 4-3(k)(1)
(2012) governs the filing of no-merit appeals while 4-3(j) governs preparation of briefs for
indigent appellants).
                                 Cite as 2014 Ark. App. 471

se points for reversal but has not done so.

       Counsel fairly discusses the sole ruling adverse to DeShazier—the circuit court’s finding

by a preponderance of the evidence that she violated conditions of her probation by

continuing to use marijuana during the course of her probation. At the close of all the

evidence, the court rejected her argument that she was making progress in fighting her

addiction, her argument that nothing would be gained by a prison sentence, and her request

for more time. From our review of the record and the brief presented to us, we find

substantial compliance with Rule 4-3(k)(1), and we hold that there is no merit to this appeal.

Counsel’s motion to withdraw is granted and the convictions are affirmed.

       We must, however, remand to the circuit court because of a discrepancy within the

sentencing order of November 18, 2013, which revoked DeShazier’s probation. The

underlying sentencing order of September 26, 2013, reflects that she received forty-eight

months’ probation on each of the two felonies—one count of possession of a controlled

substance and one count of possession of drug paraphernalia—and that a second count of

possession of a controlled substance was nolle prossed. The November 18, 2013 sentencing

order accurately reflects her revocation on one count of possession of a controlled substance

and one count of possession of drug paraphernalia, with concurrent sentences of thirty-six

months’ imprisonment, but it inexplicably reflects a sentence of thirty-six months’

imprisonment on the count that was nolle prossed. We therefore remand to the circuit court

for clarification and correction of the November 2013 sentencing order.

       Affirmed; motion granted; remanded for correction of sentencing order.


                                               2
                        Cite as 2014 Ark. App. 471

WHITEAKER and VAUGHT, JJ., agree.

David W. Brophey, for appellant.

No response.




                                    3